            Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


Classic Maritime Inc,                            §
                                                 §
       Plaintiff,                                §
                                                 §           Case No. 1:21-cv-00083
v.                                               §
                                                 §           Admiralty Rule 9(h)
XCoal Energy and Resources LLC                   §
D/B/A/ XCoal Energy and Resources                §
                                                 §
       Defendant.                                §

            REPLY IN FURTHER SUPPORT OF PLAINTIFF’S APPLICATION
              FOR ISSUANCE OF A WRIT OF MARITIME ATTACHMENT

       Plaintiff, Classic Maritime Inc. (“Classic” or “Plaintiff”), by and through its attorneys,

Holland & Knight LLP, submits this Reply Memorandum of Law in Further Support of Plaintiff’s

Application for Issuance of a Writ of Maritime Attachment, and in response to the opposition filed

by defendants XCoal and Energy and Resources LLC d/b/a XCoal and Energy and Resources

(“XCoal” or “Defendants”) (Dkt. # 4) (the “Opposition” or “Opp.”).

       The requirements for obtaining a Rule B attachment are well stated and undisputed. To

obtain a Rule B attachment the Plaintiff must show only that:

       1.      it has a valid prima facie admiralty claim against the defendant;

       2.      the defendant cannot be found within the district;

       3.      the defendant’s property may be found within the district; and

       4.      there is no statutory or maritime law bar to the attachment.
              Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 2 of 11




See e.g., Williamson v. Recovery Ltd. P’ship, 542 F.3d 43, 51 (2d Cir. 2008); Blue Whale Corp. v.

Grand China Shipping, 722 F.3d 488, 493 (2d Cir. 2013); Tradhol Internacional, S.A. v. Colony

Sugar mills Ltd., 354 F. App’x 463, 464 (2d Cir. 2009).

           XCoal does not make reference to any of the specific Rule B requirements in its

opposition.1 Rather, in opposition XCoal presents arguments concerning the merits of Classic’s

claim related to XCoal’s breach of the COA.2 Specifically, XCoal argues that (1) freight was not

earned, and is not due or owing for the missed shipments XCoal was obligated to provide under

the COA because the cargo was never loaded, (2) alternatively, Classic fully mitigated its damages

by employing its vessels in other trades, and (3) to the extent XCoal did breach the COA, such

breach is excused by force majeure resulting from the COVID 19 pandemic. Opp. at 1-4.

           XCoal’s arguments are not relevant to any of the requirements for obtaining a Rule B

attachment. Rather, XCoal’s arguments all relate to the merits of Classic’s claim and damages,

and XCoal’s own affirmative defense. As XCoal has acknowledged and concedes, however, that

Classic’s claims are subject to New York arbitration pursuant to the terms of the COA, which

arbitration has been commenced. Opp. at 4, Ver. Compl. (Dkt. # 1) ¶ 12; Memo at 2. Thus, the

pending NY Arbitration is the only proper forum to litigate the merits of Classic’s claims and

XCoal’s defenses.




1
  In fact, XCoal’s opposition is devoid of reference to any authorities whatsoever, except a passing reference to
Supplemental Rule E(8) to confirm its restricted appearance in this matter. In support of its arguments, however,
XCoal does not cite to a sing case, statue, or rule – not even Rule B. This is because, as will be demonstrated herein,
there are no authorities to support XCoal’s opposition to Classic’s Rule B Application.

2
    “COA” refers to the parties contract of affreightment dated December 2, 2019. See Ver. Comp. ¶ 7.



                                                          2

#81931754_v1
            Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 3 of 11




       Classic submits that all of the Rule B requirement have been meet. Accordingly, and for

all of the reasons set forth below and in Classic’s Verified Complaint (Dkt. #1) (“Ver. Compl.”),

the Declaration of James Power (Dkt. 3-1)(“Power Decl.”), and Classic’s Memorandum of Law in

Support of Rule B Attachment (Dkt. 3) (“Classic’s Memo”) (collectively, the “Rule B

Application”), the Court should issue the requested order of attachment directing the issuance of a

writ of attachment and garnishment against the Defendants.

       A.      Classic Has Asserted a Valid Prima Facie Admiralty Claim Against XCoal.

       Viewed in the most charitable light possible, XCoal’s arguments could be construed as an

attempt to argue that Classic has failed to state a valid prima facie admiralty claims. But even

when viewed in that light, XCoal’s arguments are misplaced and misconstrues the prima facie

claim standard under Rule B.

               1.      The Rule B Prima Facie Standard

       The prima facie standard under Rule B does not require the Court to evaluate the merits of

a plaintiff’s claim.   Rather the prima facie standard is satisfied if the complaint merely

demonstrates that the plaintiff has a claim that is “cognizable in admiralty [i.e.] … one which will

support a finding of admiralty jurisdiction.” Dolco Inv., Ltd. v. Moonriver Development, Ltd. 486

F. Supp. 2d 261, 266 (S.D.N.Y. 2007) (quoting Winter Storm Shipping. Ltd. v. TPI, 310 F.3d 263,

268 (2d Cir. 2002)); see also Wilhelmsen Premier Marine Fuels AS v. UBS Provedores Pty Ltd.,

519 F. Supp. 2d 399, 409 (S.D.N.Y. 2007) (“under [the Rule B prima facie standard], the Court

looks only to the Complaint to determine whether the plaintiff has alleged a valid admiralty claim

against the defendant”). At the pre-attachment phase, the court must first determine that the claim




                                                 3

#81931754_v1
               Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 4 of 11




is an admiralty claim. See Al Fatah Intern. Nav. Co. Tld. V. Shivsu Canadian Clear Waters

Technology, 649 F. Supp. 2d 295, 298 (S.D.N.Y. 2009).

           XCoal does not dispute that Classic claim for breach of the COA is a quintessential

admiralty claim. See Classic’s Memo at p. 4 (citing Morewood v. Enequist, 64 U.S. 491, 494-95

(1859) (“charter-parties and contracts of affreightment are ‘maritime contracts’ within the true

meaning and construction of the Constitution and act of Congress”); Norfolk S. Ry. Co. v. Kirby,

543 U.S. 14, 23 (2004) (confirming that cases involving maritime contracts give rise to admiralty

jurisdiction)).

           Next, “the court must determine that the claim is facially sound, that is, that the claim is,

on its face and without investigation, sound or well-founded.” Al Fatah Intern. Nav. Co., 649 F.

Supp. 2d at 298. Courts should not conduct a trial on the merits at this stage of the proceedings

and the plaintiff need not provide its claim to obtain an attachment order. Transportes Navieros y

Terrestes v. Fairmount Heavy Transp. N.V., 07-cv-3076, 2007 WL 1989309, at *4 (S.D.N.Y. July,

6 2001). While some sort of inquiry into the merits may be required to ensure that a defendant’s

funds are not attached arbitrarily, that inquiry is performed at the motion to vacate stage pursuant

to Rule E(4)(f),3 which rule “is designed to satisfy the constitutional requirement of due process

by guaranteeing to the [defendant] a prompt post-seizure hearing at which he can attack the

complaint, … the security demanded, or any other alleged deficiency in the proceedings.” Al




3
    Supplemental Admiralty Rule E(4)(f) states, in relevant part:

           Whenever property is arrested or attached, any person claiming an interest in shall be entitled to a
           prompt hearing at which the plaintiff shall be required to show why the arrest or attachment should
           not be vacated … .


                                                            4

#81931754_v1
           Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 5 of 11




Fatah, 649 F. Supp. 2d at 298-99 (quoting Supp. Rule E, Advisory committee’s notes (1985

amendment))(citing Winter Storm Shipping, 310 F.3d at 272). At a post-attachment Rule E(4)(f)

hearing, the inquiry into the merits of the underlying claim is limited to determining whether the

claim “is facially sound or well-founded”. Id. The plaintiff’s verified complaint must merely

contain factually allegations that meet that meet Rule E(2)(a)’s pleading standard by “stat[ing] the

circumstances from which the claim arises with such particularity that the defendant …will be able

… to commence an investigation of the facts and to frame a responsive pleading.” Padre Shipping,

Inc. v. Yount He Shipping, 559 F. Supp. 2d 328, 332 (2008)(quoting Rule E(2)(a)).

        Classic submits that the standard is even less burdensome at the pre-attachment stage, as is

the posture in this Action. Pursuant to Rule B(1)(b), “The court must review the complaint and

affidavit and, if the conditions of this Rule B appear to exist, enter and order so stating and

authorizing the process of attachment and garnishment.” See also Heidmar, Inc. v. Amomina

Ravennate Di Armanento Sp.A of Revenna, 132 F.3d 264, 267 (5th Cir. 1998)

        Classic’s Verified Complaint set forth in its allegations all the elements of a valid prima

facie breach of maritime contract claim. Classic alleges that it and XCoal entered into a COA on

December 2, 2019, and that the COA obligated XCoal to provide 800,000 tons of coal (or 7

shipments). Ver. Compl. ¶ 7 & 18. Classic further alleges that XCoal breached the COA by failing

to provide the full allotment of coal (and only 2 out of the contemplated 7 shipments). Ver. Compl.

¶ 18.   “As a result of XCoal’s breach of the COA, Classic was damaged in the amount

approximately $1,017,952 per voyage for each of the 5 remaining voyages (approximately USD

$5,089,760 in total) that were required by the COA, but were never performed.” Ver. Compl. ¶

20.


                                                 5

#81931754_v1
           Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 6 of 11




       XCoal does not dispute that these allegations are sufficient on their face to satisfy the Rule

B valid prima facie admiralty claim standard.

               2.     XCoal’s Arguments Are Not Germaine To The Rule B Prima Facie
                      Standard And Are Otherwise Meritless

                     (i)      Classic’s Claim For Breach Of the COA is Not a Claim for Unpaid
                              or Outstanding Freight

       In opposition, XCoal does not dispute the existence of the COA, or that it was obligated

under the COA to provide enough coal for 7 shipments, or that it breached the COA by failing to

provide enough coal for 7 shipments. Rather, XCoal argues that pursuant to the AMWELSH

(1979) charter party form under which individual voyages under the COA were to be performed

freight is not earned until the cargo is loaded onboard the vessel. Opp. at 1-2. Therefore, XCoal

argues, no freight was due and owning for the 5 missing shipments that it failed to provide. This

argument completely misconstrues the nature of Classic’s claim.

       Classic’s claim with respect to the missing shipments is a claim for the breach of Xcoal’s

obligations under the COA. It is not a claim for freight earned or outstanding arising under a

specific voyage charter performed under amended AMWELSH (1979) charter party form. Indeed,

Classic has asserted outstanding freight claims in the Verified Complaint related to a number of

voyages that were performed under the AMWELSH (1979) charter party form (both performed

under the COA, and other voyages that were not), which claims XCoal apparently do not take issue

with in its opposition. Ver. Compl. 11, 13-16, & 21-22. Conversely, Classic’s claim for breach

of the COA relates to damages resulting from XCoal’s failure to provide the full cargos and the

total number of shipments it was obligated to provide under the terms of the COA. This claims




                                                 6

#81931754_v1
           Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 7 of 11




does not implicate the freight payment clause under the AMWELSH (1979) charter party form

because the voyages never were performed due to XCoal’s breach of the COA.

       This case is no different than any other breach of contract case. For a breach of contract,

the traditional rule of damages seeks to place the non-breaching party in the same economic

position it would have had if the contract had been performed. See e.g., 24 Williston on Contracts

§ 64:1 (4th ed.); J. Calamari & J. Perillo, The Law of Contracts 521 (2d ed. 1977). When this rule

is applied to a charterers’ failure to supply cargos under a contact of affreightment or a charter

party agreement the proper measure of damages is the net amount the vessel would have earned

under the contract if contract had performed. See e.g., Aaby v. States Marine Corp., 107 F. Supp.

484, 486 (S.D.N.Y. 1951) (citing the Gazelle, and Cargo, 128 U.S. 474, 487 (1888)). That is

exactly the claim for damages that Classic has asserted in its Verified Complaint. Had XCoal

performed as obligations under the COA, the net amount Classic would have earned is

approximately $1,017,952 per voyage for each of the 5 missing voyages (approximately

$5,089,760 in total). Ver. Compl. ¶¶ 10 -20.

       Furthermore, XCoal’s arguments raises issue with respect to the interpretation of the

parties’ contracts, which issue – XCoal acknowledges - is to be decided in the pending NY

Arbitration. Based on the allegations in the Verified Complaint, Classic has stated a valid prime

facie admiralty claim under Rule B for breach of the COA.




                                                7

#81931754_v1
           Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 8 of 11




                      (ii)    Classic’s Mitigation Efforts

       XCoal next raises issues with respect to Classic’s mitigation of damages. Specifically,

XCoal argues that Classic was “obligated to mitigate its damages by seeking and obtaining

substitute employment for its vessels,” and that “[b]ased upon information and belief,” Classic did

employ its vessels in other trades. XCoal further “believes” that other employment was more

lucrative, and thus Classic has not suffered any damages resulting from XCoal’s failure to provide

cargo for the 5 missing shipments under the COA. Opp. at 2 – 3.

       XCoal’s argument raises several highly speculative factual issues – issues that are strongly

disputed by Classic – that go far beyond the allegations asserted in the Verified Complaint and the

scope of this Court’s review under the Rule B prima facie claim analysis. The mitigation issues

raised by XCoal concern the merits of Classic’s claims for damages for breach of the COA, and

not whether Classic’s claim is facially valid. Furthermore, issues concerning Classic’s mitigation

of damages will be addressed in the pending NY Arbitration and should not be litigating in this

Action in determining whether the conditions for a Rule B attachment have been satisfied. See

e.g., Padre Shipping, 599 F. Supp. 2d at 3323 (finding that plaintiff met the prima facie standard

under Rule B where “the Complaint states a facially valid claim for breach of maritime contact,”

and refusing to resolve merit related issues finding that those issues were more properly resolved

in litigation pending in another forum).

       It should further be noted that, even if Classic did employ its vessels in other trade, New

York arbitrators have found that under a contract of affreightment a claimant may still be entitled

to lost revenue the vessel would have earned under the breached agreement if by use of its owned

or chartered vessels the claimant could have performed both trades. See In re Arbitration between


                                                8

#81931754_v1
           Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 9 of 11




Alumina Transport Corp. and Occidental Chem. Co., SMA No. 2136, 1985 WL 1095307, at *7

(1985). This demonstrates the point that XCoal’s mitigation arguments, even when viewed in the

most favorable light, do not in any way establish that Classic will not or could not obtain an award

for the full amount of damages it seeks for its claim.

                       (iii)   Force Majeure is an Affirmative Defense And is Not Germaine to
                               the Rule B Analysis

       Finally, Xcoal argues that the force majeure clauses in the AMWELSH (1979) charter

party excuses its breach of the COA because its failure to provide shipments was a result of the

pandemic. Opp. Memo at 3-4. XCoal’s own argument, however, establishes that the pandemic

did not actually prevent it from performing under the COA. Rather, due to the economic conditions

related to the pandemic XCoal’s buyer, POSCO, declined to purchase XCoal’s cargo. As

unfortunate as the may have been for XCoal, it does not amount to force majeure. Opp. at 4. In

general, the basic purpose of a force majeure clause is to relieve a party from its contractual duties

when its performance has been directly prevented by a force beyond its control. See e.g., Nissho-

Iwai Co., Ltd v. Occidental Crude Sales, Inc., 792 F.2d 1530, 1540-42 (5 th Cir. 1984). XCoal’s

buyers’ refusal to buy its cargo for economic reasons is not such a force, and the pandemic did not

directly prevent XCoal’s performance of the COA.

       Furthermore, force majeure is an affirmative defense, and XCoal has the burden of proving

that a force majeure event occurred and demonstrating that it made sufficient efforts to perform its

contractual duties despite the occurrence of the event it claims constituted force majeure. Id.; see

also Phillips Puerto Rico Core, Inc. v. Tradax Petroleum Ltd, 782 F.2d 314, 319 (2d Cir. 1985).

A defendants affirmative defense is not in any way germane to the Rule B prima facie claim



                                                  9

#81931754_v1
            Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 10 of 11




analysis. In any event, as with XCoal’s other arguments, XCoal force majeure argument presents

an issue to be decided in the NY Arbitration.

       B.      XCoal Does Not Dispute that All of the Other Requirements for Obtaining a
               Rule B Attachment Have Been Met

       In addition to demonstrating that it has a valid prima facie admiralty claim against XCoal,

Classic has in its Rule B Application satisfied the remaining requirements for obtaining a Rule B

attachment by showing that XCoal cannot be found within the district, XCoal’s property may be

found within the district, and there is no statutory or maritime law bar to the attachment. Classic’s

Memo, pp. 4-6. In its opposition XCoal does not dispute that these requirements have been

satisfied. Accordingly, Classic submits that all of the requirements for obtaining a Rule B

attachment have been established in its Rule B Application.

                                         CONCLUSIONS

       Accordingly, and for all of the reasons set forth below and in Classic’s Rule B Application,

the Court should issue the requested order of attachment directing the issuance of a writ of

attachment and garnishment against the Defendants.

Dated: February 8, 2021
       Houston, Texas

                                                       Respectfully submitted,

                                                By:           s/ James H. Power
                                                       Julia M. Haines
                                                       State Bar. No. 08710800
                                                       Fed I.D. No. 00765
                                                       James H. Power
                                                       State Bar No. 24026397
                                                       Federal I.D. No. 433050


                                                  10

#81931754_v1
          Case 1:21-cv-00083-LY Document 8 Filed 02/08/21 Page 11 of 11




                                            HOLLAND & KNIGHT LLP
                                            1100 Louisiana Street Suite 4300
                                            Houston, Tx 77002
                                            Telephone (Cell): (713) 805-0684
                                            Office: (713) 244-6875

                                                   - and –

                                            31 West 52nd Street
                                            New York, NY 10019
                                            Telephone: (212) 513-3200
                                            Facsimile: (212) 385-9010
                                            Email: james.power@hklaw.com

                                            Counsel for Classic Maritime Inc.




                                       11

#81931754_v1
